Citation Nr: 0013602	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for arthritis of both 
knees.  

3.  Entitlement to a compensable rating for residuals of a 
fracture of the right foot.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1947.  This matter comes before the Board of 
Veteran's Appeals (Board) from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. 

In a December 1996 decision of the Board service connection 
was denied for defective vision of the right eye and 
residuals of a shrapnel wound of the right shoulder.  Service 
connection was granted for residuals of a dislocation of the 
right shoulder.  That grant was effectuated by a January 1997 
rating action, when a noncompensable rating was assigned for 
the residuals of a right shoulder dislocation but a September 
1997 rating action granted a 10 percent rating.  No appeal 
was initiated as to the ratings assigned.  The December 1996 
Board decision remanded the issues of service connection for 
right ear hearing loss and arthritis of both knees and a 
compensable evaluation for right foot fracture residuals, for 
the purpose of conducting VA examinations.  

The supplemental statements of the case (SSOC) of October 
1997 and February 2000 reflect that the notification of the 
VA examinations scheduled in July 1997 was returned as 
undeliverable.  There is also evidence that these SSOCs were 
returned as undeliverable.  The address to which the February 
2000 SSOC and notification of the July 1997 VA examinations 
was sent was taken from correspondence of the veteran which 
appears to list his business address in Vienna, Virginia.  
The October 1997 SSOC was sent to his residence in 
Merrifield, Virginia.  No other recent address is of record.  

In the veteran's original May 1991 claim for service 
connection he indicated that he had "deafness, right ear 
especially, from rifle & bazooka & 4.2 mortar firing."  
Service connection was denied for right ear hearing loss in a 
March 1992 rating action, from which this appeal stems.  
However, from the veteran's testimony at the 

October 1994 hearing (when he attributed bilateral deafness 
to inservice acoustic trauma) it appears that he is also 
claiming service connection for hearing loss in the left ear.  
This claim is referred to the RO for adjudication.  


FINDINGS OF FACT

1.  A hearing loss in the veteran's right ear is first shown 
many years after service and is not demonstrated by competent 
medical evidence to be of service origin.  

2.  Arthritis of the veteran's knees is first shown many 
years after service and is not demonstrated by competent 
medical evidence to be of service origin or to be in any way 
etiologically or causally related to his only service-
connected disorder of residuals of a right foot fracture.  

3.  The residuals of a fracture of the right foot are 
asymptomatic and not productive of pain or functional 
impairment.  

4.  The veteran's service-connected right foot fracture 
residuals have not required hospitalization, do not cause 
marked interference with employment, and do not otherwise 
present an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  A hearing loss in the right ear was not incurred in or 
aggravated by active service, nor did a sensorineural hearing 
loss in the right ear manifest to a compensable degree within 
one year after service discharge.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(b)(d), 
3.307, 3.309 (1999).  


2.  Arthritis of the knees was not incurred in or aggravated 
by active service, nor did arthritis manifest to a 
compensable degree within one year after service discharge, 
and arthritis of the knees is not proximately due to or the 
result of a service-connected disorder nor aggravated by a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(b)(d), 3.307, 
3.309, 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

3.  A compensable evaluation for residuals of a fracture of 
the right foot is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991) which mandates that when a 
well grounded claim has been submitted VA is under a duty to 
assist in developing the evidentiary record.  This duty was 
fulfilled when the RO took the appropriate steps to comply 
with the December 1996 remand of the Board.  In the judgment 
of the Board, the procedural development is complete, the 
duty to assist has been complied with and the evidentiary 
record is sufficient in scope and in depth for a fair and 
impartial decision.  

Background

The service medical records (SMRs) reflect that the October 
1942 service entrance examination found bilateral healed 
perforations of the tympanic membranes.  The veteran's 
hearing acuity was 15/20 in each ear.  

In December 1943 X-rays revealed arthritis in the veteran's 
right foot.  In November 1944 cerumen was irrigated from his 
right ear and the diagnosis was ceruminosis of the right ear.  


Physical examination in May 1943 revealed the veteran's 
hearing, without audiometric testing, was normal bilaterally.  
On examination in May 1946 he had small calcium plaques on 
each eardrum.  Physical examinations in March and October 
1947 revealed his hearing, without audiometric testing, was 
normal bilaterally, although on examination in March 1947 he 
had bilateral thickened tympanic membranes and it was 
specifically noted that his hearing was unimpaired.  

On examination for the reserves in May 1951 the veteran's 
hearing of the whispered voice was normal, although in an 
adjunct medical history questionnaire it was reported that in 
1949 he had had an infection of the right ear due to swimming 
but the infection had cleared up with a few treatments.  The 
veteran could not remember the name of the treating 
physician.  In a medical history questionnaire in October 
1952 the veteran complained of having or having had 
"running" (drainage) from his ears.  On examinations in 
November 1952 and March 1956 his hearing of the whispered and 
spoken voice was normal.  

Records from the Office of the Surgeon General are negative 
for pertinent disabilities.  

In the veteran's original May 1991 claim for service 
connection he reported having right ear deafness from 
exposure to bazooka, mortar, and rifle fire as well as 
painful arthritis of the knees and a torn right knee ligament 
from inservice parachute jumps.  

In response to an RO request for evidence, in July 1991 the 
veteran wrote to various physicians asking that they forward 
to the VARO information in support of his claims.  

Private clinical records from 1969 to 1975 reflect that in 
September 1969 it was recorded that the veteran related 
having nonspecific arthritis.  He used to get joint pains and 
had been told in England that he had Reiter's syndrome.  He 
had not had a real medical check-up since he left the 
Pentagon in 1957.  In October 1974 his 

joints were painful, especially his knees.  Evaluation 
reports from 1969 to 1984 reflect that he had plaques on his 
eardrums and had decreased hearing in his right ear.  

Records of April and May 1987 of Dr. T. R. S. reflect that 
the veteran was evaluated for right knee pain due to what was 
suspected to be a torn medial meniscus.  

In a July 1991 statement Dr. P. D. P. reported having treated 
the veteran from February 1988 to May 1990.  In September 
1988 he had been seen and assessed as having marked bilateral 
tympanosclerosis and bilateral sensorineural hearing loss.  
Shortly after this he was fitted with bilateral hearing aids.  
He was seen on several occasions in 1988 and 1989 for 
complaints of arthritis of the knees and hips and was given 
nonsteroidal anti-inflammatory medication.  

In an August 1991 statement Dr. A. C. C. reported that the 
veteran had deafness because of rifle and bazooka fire during 
World War II and had had knee pain since a parachute jump 
during service.  Attached clinical records covered 1986, 
1987, and 1990.  A notation in 1986 indicates that the 
veteran took Motrin for his left knee.  

On VA examination in October 1991 the veteran reported having 
had chronic ear infections in his right ear and that he had 
used bilateral hearing aids.  On physical examination there 
was scarring of both tympanic membranes.  He had pain in his 
knees which was reportedly due to parachute jumps and long 
marches during service.  Surgery on his right knee had been 
recommended.  He had weakness of both quadriceps.  He had a 
history of a fracture of the right foot in 1943 but had no 
problem at this time.  The diagnoses were a fracture of the 
right foot by history and mild degenerative joint disease 
(DJD) of the knees with quadriceps weakness.  X-rays revealed 
small anterior plantar calcaneal spurs, more in the left foot 
than the right.  There was no definite evidence of a recent 
fracture.  


On VA audiometry testing in 1991 the veteran had threshold 
levels above 40 decibels in each ear at 3,000 and 4,0000 
Hertz and the diagnosis was mild to moderate mixed hearing 
loss in the right ear.  

On VA examination in January 1993 the veteran reported having 
injured his knees in parachute jumps in 1943.  He had also 
been told at some time that he had a torn ligament in his 
right knee. He related that an inservice right foot fracture, 
apparently in the anterior tarsometatarsal area as pointed 
out by the veteran, had been treated with casting and his use 
of crutches.  He complained of occasional right foot pain.  
On examination he had no obvious limitation or pain on motion 
and there was no tenderness to palpation over the anterior 
portion of the right foot.  He had no swelling or deformity 
of the right foot.  The diagnoses, prior to X-rays being 
taken, were status post old fracture of the right foot by 
history, rule out DJD; and status post DJD of both knees.  X-
rays revealed minimal bilateral degenerative osteoarthritis 
and menisceal calcifications of both knees and no bone 
abnormality of the right foot, although there was soft tissue 
calcification in the region of the Achilles tendon and 
adjacent to the head of the fourth metatarsal bone.  

On VA audiometric testing in January 1993 the veteran had 
threshold levels of greater than 40 decibels in both ears at 
2,000, 3,000, and 4,000 Hertz.  The diagnosis was mild to 
profound bilateral sensorineural hearing loss.  

A hearing officer's decision in November 1993 reflects that 
the transcript of the testimony of the veteran at a December 
8, 1992, RO hearing was not available.  It was reported that 
at the hearing the veteran had testified that he had fired 
multiple weapons, including a mortar, during service and had 
had bilateral perforated eardrums after training.  He had 
seen a physician in Virginia but could not remember that 
physician's name.  He had had 16 parachute jumps during 
service and in 1985 a physician had wanted to operate on the 
veteran's knees.  He had difficulty climbing stairs because 
of problems with his ankle.  


At an October 18, 1994, RO hearing the veteran testified that 
he had injured his knees in parachute jumps during training 
(page 5 of that transcript).  He thought it was possible that 
his service-connected right foot disability might have caused 
what physicians called deferred pain in his knees.  He used a 
cane as an ambulatory aid (page 6).  During service he had 
worked behind enemy lines (page 6).  He had been exposed to 
acoustic trauma from weapons fire, without earplugs, during 
service, which had damaged his ears (page 6).  Both of his 
eardrums had been punctured during service (page 7).  He was 
a clinical psychologist and had been treated since World War 
II for his knees and ears (page 12).  His right foot did not 
bother him as much as did his knees, which he felt was "what 
they call deferred pain."  He did not have pain in his right 
foot any longer (page 15).  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis, which either manifests and is identified 
as such in service, or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose, 11 Vet. App. at 
171-72 (1998) (citing Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997)).  Additionally, secondary service connection is 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. 
§ 3.310(a)) or, to 

the extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen, 7 Vet. App. at 
448 (1995) (en banc).  

When a disease identity is established as chronic during 
service there is no requirement of an evidentiary showing of 
continuity of symptomatology after service.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Not every manifestation of joint pain in service will permit 
service connection for arthritis first shown as a clear-cut 
clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
and particularly limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current 

findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, is not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1996).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

Moderate residuals of a foot injury warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5284.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).  

Analysis

The veteran has questioned whether he has been "victimized" 
by a former Board employee convicted of tampering with claim 
files.  However, it does not appear the veteran's case has 
ever been assigned to or in the control of any such employee.  


Right Ear Hearing Loss

The findings of plaques and thickening of the tympanic 
membranes found during active duty cannot be considered 
unusual in light of the fact that the service entrance 
examination found healed residuals of bilateral tympanic 
membrane perforations.  While the veteran had earwax removed 
from his right ear during service, no hearing loss or 
perforation of his eardrums is shown during active service.  
Although audiometry testing was not conducted during active 
military service, other tests revealed his hearing acuity was 
normal.  

While the veteran has reported being treated for hearing loss 
in the right ear since service, the earliest contemporary 
clinical evidence of a hearing loss in the right ear does not 
antedate 1969, after what records during service in the 
reserves show was a postservice right ear infection.  Even in 
1969 there was merely a notation of hearing loss without any 
audiometry testing having been conducted at that time.  

The veteran now has a documented hearing loss in the right 
ear but the only competent medical evidence linking this to 
his period of active military service is the 1991 statement 
of a private physician that the veteran's hearing loss is due 
to acoustic trauma during active service.  However, since 
this statement does not reflect that the opinion was based 
upon examination or evaluation findings and does not express 
any rationale as to the basis for the conclusion reached, 
this does no more than repeat the history, already related by 
the veteran, in the guise of a medical opinion.  Information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment, does not constitute competent 
medical evidence because a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
Generally see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(where a history recorded by an examiner had not filtered, 
enhanced, or added medico-evidentiary value to the lay 
history through medical 

expertise).  Further, while the veteran is a psychologist, he 
is not a medical physician and thus his own opinion as to the 
cause of his hearing loss is no more than an opinion 
expressed by a lay person.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Lay statements, testimony or history of what a doctor said or 
diagnosed is not competent medical evidence.  While double 
hearsay may be used in VA claims-adjudication, when the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute 'medical' evidence.  This is true 
whether the context of the claim is whether a claim is well 
grounded or whether a previously denied claim should be 
reopened.  Generally see Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); and 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Thus, the statements of the veteran as to what physicians 
have said about his hearing loss is not competent medical 
evidence as to the etiology or origin of his current hearing 
loss.  

Arthritis of Both Knees

The SMRs are negative for arthritis of the knees and the 
earliest radiological evidence of arthritis in the veteran's 
knees is in 1993, when only minimal degenerative 
osteoarthritis of the knees was found.  Otherwise, the 
earliest clinical evidence of arthritis does not antedate 
1969 when it was reported that the veteran had nonspecific 
arthritis and even this clinical notation does not 
specifically state that the veteran had arthritis in his 
knees nor was it then supported, corroborated or documented 
by X-rays.  Even if it had been, there was no medical opinion 
linking any such arthritis in the veteran's knees, even if it 
existed in 1969, to his period of active duty.  While a 
private physician stated in 1991 that the veteran's knee pain 
was due to parachute jumps during service, this opinion did 
not actually link any 

arthritis of the veteran's knees to military service.  Also, 
as noted above, since this statement does not reflect that 
the opinion was based upon examination or evaluation findings 
and does not express any rationale as to the basis for the 
conclusion reached, this medical statement does no more than 
repeat the history already related by veteran in the guise of 
a medical opinion.  Generally see LeShore, at 409.  Again, as 
noted above, while the veteran is a psychologist, he is not a 
medical physician and thus his own opinion as to the cause of 
his arthritis of the knees is no more than an opinion 
expressed by a lay person.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is some evidence on file that suggests that the veteran 
believes that his current arthritis of the knees is due to 
the combat conditions to which he was exposed during World 
War II, particularly cold and wet weather.  However, while 
the Board does not doubt that he was exposed to such 
conditions, there is no competent medical evidence linking 
his current minimal arthritis of the knees to any such combat 
conditions.  Also, the veteran has suggested that the pain 
(due to arthritis) of his knees may be related to his 
service-connected residuals of a fracture of his right foot.  
However, there is no competent medical opinion or nexus 
evidence which even suggests, much less document, any causal 
or etiological relationship between the veteran's current 
minimal knee arthritis and his service-connected right foot 
disorder.  

Right Foot Fracture Residuals

The postservice clinical records do not demonstrate that the 
veteran had had any significant treatment specifically for 
residuals of a right foot fracture.  The recent VA clinical 
findings do not demonstrate that he has any impairment of his 
right foot and he testified that he has no impairment.  
Accordingly, in the absence of any functional impairment, a 
compensable rating is not warranted for the service-connected 
residuals of a right foot fracture.  


In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

Service connection for right ear hearing loss is denied.  
Service connection for arthritis of both knees is denied.  A 
compensable rating for residuals of a fracture of the right 
foot is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

